OPINION OF THE COURT
Yesawich, Jr., J.
This declaratory judgment action arises out of a motor vehicle accident which occurred when a tractor and trailer operating in tandem, and owned by defendant Smolowitz Brothers Van Lines, Inc., collided with a vehicle driven by one Gino Trotta. Following this incident Trotta, who allegedly sustained bodily injuries, instituted a negligence action against Smolowitz. Defendant, the Travelers Indemnity Company, insured Smolowitz with respect to personal injury liability caused by the tractor.
Although not so specified in the complaint, defendants acknowledge that the policy of the plaintiff, Mount Vernon Fire Insurance Company, provided excess coverage only. That policy describes the vehicle covered as being the Smolowitz trailer. The prime policy, which is incorporated by reference in Mount Vernon’s policy, contains the following exclusionary clause: "This policy does not apply * * * while any trailer covered by this policy is used with any automobile owned or hired by the insured and not covered by like insurance in the company”. Mount Vernon maintains this language exempts it from supplying any coverage for its policy offered excess coverage on the trailer alone and the tractor was not covered, at the time, by similar insurance with Mount Vernon. We disagree.
Section 388 of the Vehicle and Traffic Law imposes joint and several liability on owners of tractors and trailers used in *256combination with one another, for injuries occasioned by such vehicles. Subdivision 4 thereof mandates "All * * * policies of insurance issued to the owners of any vehicle subject to the provisions of this section shall contain a provision for indemnity or security against the liability and responsibility provided in this section”. This statute, which has as its objective the protection of injured plaintiffs, does not differentiate between primary and excess policies but directs that "All” policies of insurance are to provide the required coverage. Hence, insofar as Smolowitz’s liability, if any, to Trotta is concerned, Mount Vernon’s policy must be read as affording excess coverage not only for the trailer, but also for the tractor. (Wheeler v Piscina, 277 App Div 1014.)
If the purpose of section 388 of the Vehicle and Traffic Law is realized when "the compulsory minimum insurance mandate of the applicable statutes and regulations” has been satisfied, as our dissenting colleague suggests, then a logical extension of that argument is that a primary insurer of only one vehicle in a tractor-trailer combination, having a comparable exclusionary clause in its policy, could properly deny coverage for any amount in excess of the compulsory minimum, and this despite the fact that the policy itself provided greater coverage. Since neither the statute, nor the cases construing it, insinuate such an interpretation, we find no basis for reading the statute as applying to "primary” coverage only.
As for the exclusionary clause, to the extent its intended objective is to cause Mount Vernon’s coverage of Smolowitz’s liability to Trotta to become inoperative, it is contrary to the policy of this State and therefore void. (Rosado v Eveready Ins. Co., 34 NY2d 43, 49.) And this is so not only for the primary insurance, but the excess as well. The fact that the exclusionary clause tracks the language of an Insurance Department regulation (11 NYCRR 60.2 [c]) is immaterial, for to the extent that regulation conflicts with and is inconsistent with the design and purpose of the statute it has no significance. (Matter of Adams [Government Employees Ins. Co], 52 AD2d 118.)
The judgment of the Supreme Court, New York County (Levy, J.), entered August 1, 1977, declaring plaintiff, Mount Vernon Fire Insurance Company and defendant the Travelers Indemnity Company, each pay its proportionate share of any loss ultimately adjudged in favor of Gino Trotta, in his negli*257gence action against plaintiffs insured, Smolowitz Brothers Van Lines, Inc., should be modified on the law to declare plaintiff is obligated to afford Smolowitz excess coverage for personal injuries in the amount of $50,000 for each person and $400,000 for each accident, and otherwise affirmed, without costs and disbursements.